UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Annual Report www■kmpartnersfunds■com September 30, 2014 KIRR, MARBACH PARTNERS VALUE FUND “Being president is like being a jackass in a hailstorm.There’s nothing to do but to stand there and take it.” —Lyndon B. Johnson November 17, 2014 Dear Fellow Shareholders: While the major U.S. stock indices showed strong gains for the fiscal year ending September 30, 2014 and the S&P 500 reached a record high on September 18, our performance trailed our benchmarks for the fiscal year. Short-term underperformance is frustrating, but our goal always is to generate outstanding long-term performance.We understand the long road to potentially reaching that destination will be bumpy and periods of underperformance are inevitable.That doesn’t make these periods any easier to take.In other words, in times like these we know exactly what being the proverbial jackass in a hailstorm feels like. On the bright side, we are proud we continue to receive national recognition.Value Fund was recognized in the September 2014 issue of Kiplinger’s Personal Finance, based on the fund’s performance for the five-years ending June 30, 2014.This was the third consecutive year Value Fund was recognized by Kiplinger’s.We are big believers in “eating our own cooking” and are invested alongside our fellow fund shareholders.In fact, Inc. published an article in September highlighting KM and the importance of this fact in building trust and credibility.You can’t spend national recognition, but we think it validates we can compete very effectively against the biggest and best in our industry. We continue to think the overall U.S. stock market is fairly valued.While it has become more challenging to find stocks with attractive risk/reward characteristics, we still like what we own and remain fully invested.The companies we own have generally done a good job of increasing the value of their businesses.While it’s frustrating to be in a cyclical period when we don’t think stock prices are adequately reflecting these increasing values, we’re encouraged the private market is, as evidenced by several takeovers of companies in our portfolio.We think it could be a matter of when public market valuations will catch-up, not if. Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) September 30, 2014(4) Total Return Index Index One-year 6.94% 17.76% 19.73% Two-years 17.70% 19.66% 19.54% Three-years 23.76% 23.08% 22.99% Five-years 18.72% 15.78% 15.70% Ten-years 8.19% 8.44% 8.11% Since Inception (December 31, 1998) 7.89% 5.51% 4.98% The Fund’s Gross Expense Ratio and Net Expense Ratio were 1.54% and 1.45% respectively, according to the Prospectus dated January 28, 2014.Until February 28, 2015, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. 1 KIRR, MARBACH PARTNERS VALUE FUND The performance data quoted assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. One-year, Two-years, Three-years, Five-years, Ten-years and Since Inception returns are Average Annualized Returns. The Stock Market We’re not making excuses for our weak relative performance in fiscal 2014, but it’s important to understand the challenging stock market environment we’ve continued to face.One of the primary reasons active managers have struggled this year is the wide divergence in performance between the largest-capitalization and smaller-capitalization stocks.Our primary performance benchmark is the Russell 3000 Index, a capitalization-weighted index comprised of the 3000 largest-capitalization U.S. stocks (representing about 98% of the investible U.S. equity market).The Russell 3000 Index can be divided into the Russell 1000 Index (largest 1000 market capitalizations) and Russell 2000 Index (smallest 2000).Because the Russell 3000 is capitalization-weighted, the performance of the stocks in the Russell 1000 has a significantly greater impact on the performance of the Russell 3000 than the performance of the stocks in the Russell 2000. In fact, the stocks in the Russell 1000 (1/3 of the stocks) comprise 92% of the weight of the Russell 3000, while the stocks in the Russell 2000 (2/3 of the stocks) comprise only 8%. The performance disparity based on market capitalization can be clearly seen in the table below.For the fiscal year ending September 30, 2014, the Russell 2000 Index underperformed the Russell 1000 Index by15.08%, an enormous performance gap.Thus, funds like Value Fund having significant representation in their portfolios outside of the largest 1000 stocks sailed into some stiff performance headwinds in 2014. Periods ending September 30, 2014 Russell 3000 Russell 1000 Index Index Russell 2000 Performance Gap (R2000) (R1000) Index (R2000 vs. R1000) 12-months 17.76% 19.01% 3.93% -15.08% We believe investors are nervous about the strength of the U.S. economy and on pins and needles regarding the impact of the inevitable tightening of Fed monetary policy.Further, this has caused investors to flee from smaller-capitalization stocks to the perceived safety of larger-capitalization stocks.We think these fears are misplaced.The Leading Economic Index (LEI) points to a strengthening economy, which should enable the Fed to slowly withdraw some of the emergency measures implemented at the depth of the financial crisis, over 5 years ago. We’ve established it was a tough environment in 2014, so what do we do going forward?We’ll continue to evaluate stocks as if we’re buying the entire business to own for 5-10 years.We’ll look for companies with solid business prospects, sound financial structures and strong, shareholder-oriented management teams whose stocks are 2 KIRR, MARBACH PARTNERS VALUE FUND selling at a significant discount to our evaluation of intrinsic value.We’ll remain true to our value discipline and maintain a steely-eyed focus on our investment process, tuning out the noise from short-term results. We believe following this process can lead to long-term success.Even during this difficult year, our approach has been validated by the buyouts of portfolio holdings Time Warner Cable Inc., Covidien PLC, Taminco Corporation and EPL Oil & Gas, Inc. Percent Change in Top Ten Holdings from Book Cost (as of 9/30/2014) 1. LyondellBasell Industries NV +434.1% 6. NCR Corporation +116.1% 2. Canadian Pacific Railway LTD +603.0% 7. NewMarket Corporation +109.9% 3. Alliance Data Systems Corp. +237.5% 8. Yahoo! Inc +152.3% 4. Portfolio Recovery Associates, Inc. +177.3% 9. ARRIS Group Inc. +82.0% 5. WABCO Holdings Inc. +377.7% Rosetta Resources, Inc. +160.6% Performance quoted represents past performance and is no guarantee of future results. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Summary We’re not happy we trailed our benchmarks in fiscal 2014, but have been here many times before.We can’t say when this hailstorm will end, but historically they have not lasted forever.In the meantime, we’ll work hard to make-up lost ground.We’re invested alongside you and you can rest assured we’ll continue to manage your precious assets with the same care as we invest our own. Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Past performance is not a guarantee of future results. Please refer to the Schedule of Investments for complete fund holdings information. The ranking by Kiplinger’s Personal Finance (“Kiplinger’s”) was based on Morningstar’s universe of 29,000+ funds.Kiplinger’s filtered out new funds less than one-year old (as of June 30, 2014) and sorted based on Morningstar category.In this example, Midsize-Company stock funds consisted of Morningstar’s Mid-Cap Growth, Mid-Cap Blend and Mid-Cap Value categories.Kiplinger’s then sorted by the four periods (e.g. 1-year, 3-years, 5-years and 10-years) ending June 30, 2014.Within each of those periods, Kiplinger’s filtered out multiple share classes of funds, funds with high minimum investments, leveraged funds and funds only available to select groups.Kiplinger’s Midsize-Company stock fund universe for the 5-years period ending June 30, 2014 consisted of 295 funds.Kiplinger’s publishes rankings for only the top ten funds in each of the four periods.The Fund did not qualify for published ranking in the 1-year, 3-years and 10-years periods ending June 30, 2014. 3 KIRR, MARBACH PARTNERS VALUE FUND The Russell 1000 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large-capitalization stocks.It is a subset of the Russell 3000 Index.This Index cannot be invested in directly. The Russell 2000 Index is an unmanaged, capitalization-weighted index general representative of the U.S. market for small-capitalization stocks.It is a subset of the Russell 3000 Index.This Index cannot be invested in directly. The Conference Board Leading Economic Index® (LEI) for the U.S. is one of the key elements in an analytic system designed to signal peaks and troughs in the business cycle. The leading, coincident, and lagging economic indexes are essentially composite averages of several individual leading, coincident, or lagging indicators. They are constructed to summarize and reveal common turning point patterns in economic data in a clearer and more convincing manner than any individual component – primarily because they smooth out some of the volatility of individual components.The ten components of Leading Economic Index for the U.S. include: Average weekly hours, manufacturing Average weekly initial claims for unemployment insurance Manufacturers’ new orders, consumer goods and materials ISM Index of New Orders Manufacturers’ new orders, nondefense capital goods excluding aircraft orders Building permits, new private housing units Stock prices, 500 common stocks Leading Credit Index™ Interest rate spread, 10-year Treasury bonds less federal funds Average consumer expectations for business conditions The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 4 KIRR, MARBACH PARTNERS VALUE FUND Value of $10,000 Investment (Unaudited) This chart assumes an initial investment of $10,000. Performance reflects fee waivers in effect. In the absence of fee waivers, total return would be reduced. Past performance is not predictive of future performance. Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to September 30, 2014 September 30, 2014 September 30, 2014 September 30, 2014 Kirr Marbach Partners Value Fund 6.94% 18.72% 8.19% 7.89% Russell 3000 Index** 17.76% 15.78% 8.44% 5.51% S&P 500*** 19.73% 15.70% 8.11% 4.98% * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – September 30, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2014 – September 30, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/14 9/30/14 4/1/14 – 9/30/14(1) Actual $ 965.40 Hypothetical (5% return before expenses) 1,000.00 7.33 Expenses are equal to the Fund’s annualized expense ratio after reimbursement of 1.45% multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period.The annualized expense ratio prior to reimbursement/recoupment was 1.44%. 6 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets September 30, 2014 Top Ten Equity Holdings as of September 30, 2014 (% of net assets) LyondellBasell Industries NV – Class A 4.6% Canadian Pacific Railway Ltd. 4.4% Alliance Data Systems Corp. 4.4% Portfolio Recovery Associates, Inc. 3.8% WABCO Holdings, Inc. 3.5% NCR Corp. 3.5% NewMarket Corp. 3.4% Yahoo! Inc. 3.3% ARRIS Group, Inc. 3.1% Rosetta Resources, Inc. 3.1% 7 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments September 30, 2014 Number of Shares Value COMMON STOCKS – 93.0% Basic Materials – 12.3% Innospec, Inc. $ LyondellBasell Industries NV – Class A NewMarket Corp. Taminco Corp.* Communications – 14.9% ARRIS Group, Inc.* Knowles Corp.* Liberty Media Corp. – Class A* Liberty Media Corp. – Class C* NeuStar, Inc. – Class A* News Corporation - Class A* Time Warner Cable, Inc. – Class A Tribune Co.* Tribune Publishing Co.* Consumer Cyclical – 6.1% American Airlines Group, Inc. AutoZone, Inc.* Dollar Tree, Inc.* Consumer Non Cyclical – 9.9% Alere, Inc.* Alliance Data Systems Corp.* Ascent Capital Group, Inc. – Class A* Energy – 3.0% Rosetta Resources, Inc.* Financial – 13.3% American International Group, Inc. FNFV Group* Markel Corp.* Portfolio Recovery Associates, Inc.* Voya Financial, Inc. Industrial – 15.4% Canadian Pacific Railway Ltd. EMCOR Group, Inc. EnerSys MasTec, Inc.* Tyco International Ltd. WABCO Holdings, Inc.* Technology – 18.1% Cognizant Technology Solutions Corp. – Class A* eBay, Inc.* NCR Corp.* Open Text Corp. Oracle Corp. Tessera Technologies, Inc. Yahoo! Inc.* TOTAL COMMON STOCKS (Cost $33,660,205) SHORT-TERM INVESTMENT – 7.1% Fidelity Institutional Money Market Portfolio, 0.04%** (Cost $5,216,200) Total Investments (Cost $38,876,405) – 100.1% Other Assets and Liabilities, Net (0.1)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ** Rate in effect as of September 30, 2014. See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities September 30, 2014 ASSETS: Investments, at current value (cost $38,876,405) $ Receivable for Fund shares sold Prepaid expenses Dividends receivable Interest receivable Total Assets LIABILITIES: Payable to Adviser Accrued expenses Accrued distribution fees Payable for capital shares redeemed Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value and offering price per share(1) $ A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase. Statement of Operations Year Ended September 30, 2014 INVESTMENT INCOME: Dividend income (net of withholding of $6,481) $ Interest income Total Investment Income EXPENSES: Investment Adviser fees Distribution fees Legal fees Administration fees Transfer agent fees Federal & state registration fees Fund accounting fees Audit fees Custody fees Directors fees Postage & printing fees Other Total expenses before recoupment Add: advisory fee recoupment (See Note 3) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gains on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Year Ended Year Ended September 30, 2014 September 30, 2013 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) ) Redemption fees Net increase in net assets resulting from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment loss of ($494,468) and ($387,211), respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) ) Net increase See Notes to the Financial Statements 10 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. Year Ended September 30, PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment loss ) Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income — ) Dividends from net capital gains — Total distributions — ) Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement/recoupment % After expense reimbursement/recoupment % Ratio of net investment loss to average net assets: Before expense reimbursement/recoupment )% )% )% )% )% After expense reimbursement/recoupment )% )% )% )% )% Portfolio turnover rate 11
